              Case 1:19-cv-03153 Document 1 Filed 10/21/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CLAUDIO GASTON RODRIGUEZ and
 MARIA LAURA VARELA DE
 RODRIGUEZ,
 268 Midland Ave
 River Edge, NJ 07661
                                                       Case No.
 Plaintiffs
                                                       COMPLAINT
 -against-

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES,
 20 Massachusetts Ave NW,
 Washington DC 20529

 Defendant




                            INTRODUCTION AND SUMMARY


1.This is an action to hold unlawful and set aside the completely baseless decision of the United

States Citizenship and Immigration Services denying two otherwise approvable applications for

employment authorization solely because plaintiffs CLAUDIO GASTON RODRIGUEZ and

MARIA LAURA VARELA DE RODRIGUEZ’s (the Rodrguezes’) application for asylum has

been administrative closed and referred to an immigration judge, neither of which are in any way

shape or form even an arguable basis for denial.



                                           PARTIES
2. The plaintiffs CLAUDIO GASTON RODRIGUEZ and MARIA LAURA VARELA DE

RODRIGUEZ are citizens and nationals of Argentina who last entered the U.S. pursuant to the

visa waiver program. They reside in the State of New Jersey.

                                                   1
             Case 1:19-cv-03153 Document 1 Filed 10/21/19 Page 2 of 5




3. The United States Citizenship and Immigration Services is the agency with responsibility for

the adjudication of CLAUDIO GASTON RODRIGUEZ and MARIA LAURA VARELA DE

RODRIGUEZ’s applications for employment authorization.



4. CLAUDIO GASTON RODRIGUEZ and MARIA LAURA VARELA DE RODRIGUEZ both

have standing to complain of the unlawful denial of their applications for employment

authorization because it deprives them of any means of supporting themselves nor maintaining

health insurance.

5. This being an action under the Administrative Procedure Act, a law of the United States, this

Court has jurisdiction over this matter under 28 U.S.C. Section 1331.



                        BRIEF STATEMENT OF PERTINENT FACTS


6. On approximately October 20, 2015 the plaintiffs CLAUDIO GASTON RODRIGUEZ and

MARIA LAURA VARELA DE RODRIGUEZ applied for asylum to the USCIS.

7. Recently they applied for employment authorization. pursuant to 8 C.F.R §§ 208.7 &

274a.12(c)(8).

8. However, on September 17, 2019 both their applications were denied because:

       The asylum office administratively closed your case on March 6, 2019 due to lack of
       jurisdiction. The asylum office did not have jurisdiction over your Form I-589. An
       applicant, if in proceedings within the Executive Office for Immigration Review (EOIR),
       may re-file the Form I-589 with the immigration court. A further search of USCIS records
       does not indicate that you have an asylum application pending with an immigration court.

9. This action ensued




                                                2
            Case 1:19-cv-03153 Document 1 Filed 10/21/19 Page 3 of 5



                                     CAUSE OF ACTION

       THE DENIAL OF EMPLOYMENT AUTHORIZATION WAS NOT IN ACCORDANCE
       WITH LAW IN THAT NEITHER “ADMINISTRATIVE CLOSURE” NOT THE
       REFERRAL OF ONE’S APPLICATION FOR ASYLUM TO AN IMMIGRATION
       JUDGE ARE VALID BASES FOR DENIAL


10. 8 CFR 208.7(a) provides in relevant part that:

        (1)Subject to the restrictions contained in sections 208(d) and 236(a) of the Act, an
       applicant for asylum who is not an aggravated felon shall be eligible pursuant
       to §§274a.12(c)(8) and 274a.13(a) of this chapter to request employment authorization.
       Except in the case of an alien whose asylum application has been recommended for
       approval, or in the case of an alien who filed an asylum application prior to January 4,
       1995, the application shall be submitted no earlier than 150 days after the date on which a
       complete asylum application submitted in accordance with §§208.3 and 208.4 has been
       received. In the case of an applicant whose asylum application has been recommended for
       approval, the applicant may apply for employment authorization when he or she receives
       notice of the recommended approval. If an asylum application has been returned as
       incomplete in accordance with §208.3(c)(3), the 150-day period will commence upon
       receipt by the Service of a complete asylum application. An applicant whose asylum
       application has been denied by an asylum officer or by an immigration judge within the
       150-day period shall not be eligible to apply for employment authorization. If an asylum
       application is denied prior to a decision on the application for employment authorization,
       the application for employment authorization shall be denied. If the asylum application is
       not so denied, the Service shall have 30 days from the date of filing of the employment
       authorization request to grant or deny that application, except that no employment
       authorization shall be issued to an asylum applicant prior to the expiration of the 180-day
       period following the filing of the asylum application filed on or after April 1, 1997.
       (2)The time periods within which the alien may not apply for employment authorization
       and within which USCIS must respond to any such application and within which the
       asylum application must be adjudicated pursuant to section 208(d)(5)(A)(iii) of the Act
       shall begin when the alien has filed a complete asylum application in accordance
       with §§208.3 and 208.4. Any delay requested or caused by the applicant shall not be
       counted as part of these time periods, including delays caused by failure without good cause
       to follow the requirements for fingerprint processing. Such time periods shall also be
       extended by the equivalent of the time between issuance of a request for evidence pursuant
       to §103.2(b)(8) of this chapter and the receipt of the applicant's response to such request.
       (3) The provisions of paragraphs (a)(1) and (a)(2) of this section apply to applications for
       asylum filed on or after January 4, 1995.
       (4) Employment authorization pursuant to §274a.12(c)(8) of this chapter may not be
       granted to an alien who fails to appear for a scheduled interview before an asylum officer
       or a hearing before an immigration judge, unless the applicant demonstrates that the failure
       to appear was the result of exceptional circumstance



                                                3
              Case 1:19-cv-03153 Document 1 Filed 10/21/19 Page 4 of 5



11. Neither of the plaintiffs are subject to the restrictions contained in sections 208(d) and 236(a)

of the Immigration and Nationality Act, which have absolutely nothing remotely to do with their

situation.

12. Neither of the plaintiffs are aggravated felons.

13. Many more than 150 days have passed after the date the plaintiffs filed a completed asylum

application in accordance with 8 CFR 208.3 and 208.4 with the USCIS.

14. The plaintiffs asylum application has not been denied. In particular, whatever an

“administrative closure” is of an application for asylum is, it is not a denial. In fact, the notice of

referral to an immigration judge given to the plaintiffs expressly states that their application for

asylum has not been denied.

15. It has been many more than 30 days since the plaintiffs’ applications for employment

authorization were filed with USCIS.

16. The plaintiffs have not requested or caused any delay in their application for asylum.

17. The plaintiffs have received no request for evidence pursuant to §103.2(b)(8) or any other

section of chapter 1 of Title 8 of the Code of Federal Regulations or any other provision of law.

18. The plaintiffs have not failed to appear for a scheduled interview before an asylum officer or

a hearing before an immigration judge

19. Neither “administrative closure” nor the referral of one’s asylum application to an

immigration judge is a lawful basis for a denial of an application for employment authorization

under 8 CFR 208.7(a) or any other provision of the statutes, regulations or other law.

20. 5 U.S.C. 706 provides in relevant part that:

        The reviewing court shall—
        (1) compel agency action unlawfully withheld or unreasonably delayed; and
        (2)hold unlawful and set aside agency action, findings, and conclusions found to be—
        (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

                                                   4
             Case 1:19-cv-03153 Document 1 Filed 10/21/19 Page 5 of 5




21. The USCIS’s decision denying the plaintiffs’ applications for employment authorization is

not in accordance of law inasmuch as the asserted bases for denial are not in fact bases for the

denial of applications for employment authorization based upon asylum;

22. For the reasons stated above, the USCIS has unlawfully withheld and unreasonably delayed

the plaintiffs’ employment authorization by denying their applications for it on patently frivolous

grounds.

WHEREFORE this Court should
   1) Hold unlawful and set aside the denial of the plaintiffs’ applications for employment

       authorization; and

   2) Compel the USCIS to properly adjudicate the plaintiffs’ applications for employment

       authorization in no more than ten (10) days of an Order of this Court.

Respectfully Submitted

s/Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway Suite 307
New York, NY 10007
646-845-9895




                                                 5
